It is decided (1) that the reply did not deny that plaintiff knew the stock was transferred to plaintiff by Gutkes while insolvent and in fraud of his creditors, without consideration, and that the first counterclaim was admitted and that defendant could move to dismiss the complaint at the commencement of the trial; (2) that if the reply was defective as to the second counterclaim, it should have been attacked before the trial; (3) that it does not appear that plaintiff had actual knowledge that the tax had not been paid and that such knowledge is not imputed to him. Hence the reply to-that counterclaim was sufficient. *933Judgment reversed and new trial granted, costs to abide the final award of costs. Jenks, P. J., Thomas, Stapleton and Rich, JJ., concurred.